Name: Council Implementing Regulation (EU) 2018/814 of 1 June 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  European construction;  international affairs;  civil law
 Date Published: nan

 4.6.2018 EN Official Journal of the European Union L 137/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/814 of 1 June 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(5) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017, the Council adopted Regulation (EU) 2017/1509. (2) On 23 May 2018, the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1718 (2006) amended the listing of an entity subject to restrictive measures. (3) Annex XIII to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex XIII to Regulation (EU) 2017/1509 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 2018. For the Council The President E. ZAHARIEVA (1) OJ L 224, 31.8.2017, p. 1. ANNEX In Annex XIII to Regulation (EU) 2017/1509, entry 74 under the heading (b) Legal persons, entities and bodies is replaced by the following: 74. WEIHAI WORLD-SHIPPING FREIGHT 419-201, Tongyi Lu, Huancui Qu, Weihai, Shandong 264200, China 30.3.2018 Ship and commercial manager of the XIN GUANG HAI, a vessel that on loaded coal at Taean, DPRK on October 27, 2017 and had an ETA of November 14, 2017 to Cam Pha, Vietnam, but it did not arrive.